Title: To John Adams from Alexander Hamilton, 16 January 1793
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department January 16. 1793.

I have the honor to transmit herewith, persuant to the order of the Senate, of yesterday, the following documents—viz
Books, No 1 and 2, containing the current Cash Account between the United States and the Bank of the United States from the commencement of the operations of that Institution until this day.
Files A, B, C, D
A containing a series of accounts beginning the 16th of June 1792 and ending the 5th of January 1793, shewing the Cash Account of the United States with the Office of Discount and Deposit of the Bank of the United States, at Boston
B Containing a series of accounts beginning the 23d of May 1792 and ending the 5th of January 1793 shewing the cash Account of the United States with the Office of Discount and Deposit of the Bank of the United States at New York.
C Countaining a series of accounts beginning the 9th of August 1792 and ending the 5th of January 1793 shewing such similiar Accts. with the Office of Discount & Deposit at Baltimore.
D. Containing a series of accounts beginning the 9th of June and ending the 22d of December 1792 shewing similiar cash Accounts with the Office of Discount & Deposit at Charleston.
Statement E being an Abstract of the balances remaining in the several Offices of Discount and Deposit at the respective periods of the last Returns.
Statements A B and No 1, 2, 3, being Accounts of the sales of Bills on Amsterdam by the Bank of the United States and the several Offices of Discount and Deposit.
These documents fulfil the first object of the order abovementined—
Statement F Shewing the Surplus of Revneue apropriated to the purchase of the public debt.—This surplus arose at the end of the year 1790, and was appropriated by an Act of the 12th of August 1790.—
This fulfils the second object of the order as I understand its meaning.—
Statments (printed) No I. II. III. IV.
These have been heretofore presented to the House of Representatives and shew with as much detail and accuracy, as is now in the power of the Treasury, the different loans which have been made persuasant to the Acts of the 4th and 12th of August 1790, and their application, as far as it has gone—.
These loans having been contracted, in virtue of the powers communicated by both Acts, without particular reference to either, a specification of the loans made upon each is of course not practicable. This mode of proceeding was indicated 1st by an intimation from our Bankers in Holland that a distinction might prove an embarrassment (being a novelty, the reason of which would not be obvious to the money lenders), 2dly, by the consideration, that if the loans were made upon both Acts indiscriminately, their application could be regulated, as circumstances, from time to time, should render advisable.
These documents fulfil, as far as is practicable, the 3d and 4th objects of the order.
Statement G—shewing the probable unappropriated surplus of the public Revenue during the year 1792.
This fulfils, as far as can now be done, the last of the objects comprised in the order of the Senate.
But by way of explanation, I beg leave to refer to the printed Statement D, which accompanied the estimate for the service of the present year, reported to the House of Representatives, on the 14th of November last....and which is herewith transmitted.
The Books, No 1 and 2, the papers contained in the files A B C & D and those marked A B No 1, 2, 3, are originals.—They are sent, rather than transcripts, to avoid delay; as it is understood that the statements called for have reference to the deliberations of the Senate on the Bill making appropriations for the service of the current year.
I suppose it would be most agreeable to the Senate to be enabled, as soon as possible, by the receipit of the information, they have required, to proceed to a decision on that important subject.—And exposed as I am to very perplexing Dilemmas, for the want of the requisite appropriations, in consequence of arrangements which it was my duty to enter into, to be able to keep pace with the exigencies of the public service, I could not but feel a solicitude to hasten the communication.
As the Originals, which have been mentioned, are neccesary Documents of Office—I request that the Senate will be pleased to cause them to be returned, as soon as they shall have answered the purpose, for which they have been required.
With the most perfect respect, / I have the honor to be, / Sir, your Obed and humble Servant.

Alex HamiltonSect of the Treasy
   “Books Nos 1 & 2” & “Files A.B.C.D.D” were returned & are not now, to be found

   For these statements see No. 41.

   For this statement see No. 46 Page
